EXHIBIT LL
Federal Signal Corporation
2005 Executive Incentive Compensation Plan
Restricted Stock Award Agreement
     You have been selected to receive a grant of Restricted Stock pursuant to
the Federal Signal Corporation 2005 Executive Incentive Compensation Plan (the
“Plan”), as specified below:

         
Participant: 
 
       
 
       
 
       
Date of Grant:
 
       
 
       
 
       
Number of Shares of Restricted Stock Granted:
       
 
       

     Lapse of Restriction Dates: Restrictions placed on the Shares of Restricted
Stock shall lapse on the date and in the amount listed below:

           
 
       
Date on Which
  Number of Shares for   Cumulative Number of Shares for
Restrictions Lapse
  Which Restrictions Lapse   Which Restrictions Lapse
 
         

This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933.
     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of Shares of Restricted Stock by Federal Signal
Corporation, a Delaware corporation (the “Company”), to the Participant named
above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Restricted Stock. If there is any inconsistency between the terms
of this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
     1. Employment With the Company. Except as may otherwise be provided in
Sections 5, 6 or 7, the Restricted Stock granted hereunder is granted on the
condition that the Participant remains an Employee of the Company from the Date
of Grant through (and including) each of the separate Lapse of Restriction
Dates, as set forth above (each such time period is referred to herein as a
“Period of Restriction”).

1



--------------------------------------------------------------------------------



 



     This grant of Restricted Stock shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock or other
Awards in the future under the Plan.
     2. Certificate Legend. Each certificate representing Shares of Restricted
Stock granted pursuant to the Plan shall bear the following legend:
“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Federal Signal Corporation 2005
Executive Incentive Compensation Plan, and in the associated Award Agreement. A
copy of this Plan and such Award Agreement may be obtained from Federal Signal
Corporation.”
     3. Removal of Restrictions. Except as may otherwise be provided herein and
in the Plan, the Shares of Restricted Stock granted pursuant to this Award
Agreement shall become freely transferable by the Participant on the date and in
the amount set forth under the Lapse of Restriction Dates above, subject to
applicable federal and state securities laws. Once Shares of Restricted Stock
are no longer subject to any restrictions, the Participant shall be entitled to
have the legend required by Section 2 of this Award Agreement removed from the
applicable stock certificates.
     4. Voting Rights and Dividends. During the Period of Restriction, the
Participant may exercise full voting rights and shall accrue all dividends and
other distributions paid with respect to the Shares of Restricted Stock while
they are held. If any such dividends or distributions are paid in Shares, such
Shares shall be subject to the same restrictions on transferability as are the
Shares of Restricted Stock with respect to which they were paid.
     5. Termination of Employment.

  (a)   By Death, or Disability. In the event the employment of the Participant
is terminated due to death, or Disability (as determined by the Committee)
during the Periods of Restriction, the Periods of Restriction and the
restrictions imposed on the Shares of Restricted Stock held by the Participant
at the time of his or her death, or Disability shall immediately lapse with all
such Shares becoming immediately transferable by the Participant or his or her
estate, subject to applicable federal and state securities laws. For the
purposes of this Award Agreement, “Disability” shall have the meaning ascribed
to such term in the Participant’s governing long-term disability plan, or if no
such plan exists, at the discretion of the Committee.     (b)   Termination for
Other Reasons. Except as set forth in Sections 6 or 7 below, in the event of the
Participant’s termination of employment with the Company for any reason,
including retirement, but other than death, or Disability, during the Periods of
Restriction, all Shares of Restricted Stock held by the Participant at the time
of employment termination and still

2



--------------------------------------------------------------------------------



 



      subject to a Period of Restriction and other restrictions shall be
forfeited by the Participant to the Company. The transfer of employment of the
Participant between the Company and any affiliate or Subsidiary (or between
affiliates and/or Subsidiaries) shall not be deemed a termination of employment
for the purposes of this Award Agreement.

     6. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event of a Change in Control of the Company (as that
term is defined in the Company’s Change in Control Policy) during the Periods of
Restriction and prior to the Participant’s termination of employment, the
Periods of Restriction and restrictions imposed on the Shares of Restricted
Stock shall immediately lapse, with all such Shares of Restricted Stock vesting
and becoming freely transferable by the Participant, subject to applicable
federal and state securities laws.
     7. Acceleration of Vesting of Shares of Restricted Stock in the Event of
Divestiture of Business Segment. In the event that the “Business Segment” (as
that term is defined in this Section below) in which the Participant is
primarily employed as of the “Divestiture Date” (as that term is defined in this
Section below) is the subject of a “Divestiture of a Business Segment” (as that
term is defined in this Section below), and such divestiture results in the
termination of the Participant’s employment with the Company and its
subsidiaries for any reason, the Periods of Restriction and the restrictions
imposed on the Shares of Restricted Stock subject to this Agreement shall
immediately lapse, with all such Shares of Restricted Stock vesting and becoming
freely transferable by the Participant, subject to applicable federal and state
securities laws.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems, Fire Rescue, Environmental Solutions and Tool. Likewise, the
term “Divestiture Date” shall mean the date that a transaction constituting a
Divestiture of a Business Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

  (a)   When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its subsidiaries to
“Nonaffiliated Persons” (as that term is defined in this Section below) of 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;

3



--------------------------------------------------------------------------------



 



  (b)   When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or     (c)   When used with reference to the sale
of the assets of the Business Segment, the sale, exchange, transfer,
liquidation, distribution or other disposition of all or substantially all of
the assets of the Business Segment necessary or required to operate the Business
Segment in the manner that the Business Segment had been operated prior to the
Divestiture Date.

     For purposes of this Agreement, the term “Nonaffiliated Persons” shall mean
any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.
     8. Nontransferability. Unless otherwise determined by the Committee
pursuant to the terms of the Plan, during the Periods of Restriction, Shares of
Restricted Stock granted pursuant to this Award Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of Shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
Shares of Restricted Stock, the Participant’s right to such Shares of Restricted
Stock shall be immediately forfeited by the Participant to the Company, and this
Award Agreement shall lapse.
     9. Recapitalization. In the event there is any change in the Company’s
Shares through the declaration of stock dividends or through recapitalization
resulting in stock splits or through merger, consolidation, exchange of Shares,
or otherwise, the number and class of Shares of Restricted Stock subject to this
Award Agreement may be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.
     10. Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation), domestic or foreign, required by
law or regulation to be withheld with respect to any taxable event arising as a
result of this Award Agreement. The Participant may elect, subject to any
procedural rules adopted by the Committee, to satisfy the minimum statutory
withholding tax requirement, in whole or in part, by having the Company withhold
Shares having an aggregate Fair Market Value on the date the tax is to be
determined, equal to such minimum statutory withholding tax.

4



--------------------------------------------------------------------------------



 



     11. Other Tax Matters. The Participant shall review with his or her own tax
advisors the federal, state, local and other tax consequences, including those
in addition to any tax withholding obligations, of the investment in the
Restricted Shares and the transactions contemplated by this Award Agreement. The
Participant has the right to file an election under Section 83 of the Code. The
filing of the 83(b) election is the responsibility of the Participant. The
Participant must notify the Company of the filing on or prior to the day of
making the filing.
     12. Continuation of Employment. This Award Agreement shall not confer upon
the Participant any right to continuation of employment by the Company, nor
shall this Award Agreement interfere in any way with the Company’s right to
terminate the Participant’s employment at any time.
     13. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Award Agreement is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
     Beneficiary Designation (name, address, and relationship):
     
 
     
 
     
 
     14. Entire Award; Modification
     This Award Agreement and the Plan constitute the entire agreement between
the parties with respect to the terms and supersede all prior or written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.
     15. Severability
     In the event any one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect in any
jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Award Agreement shall not
in any way be affected or impaired thereby.
     16. Miscellaneous.

  (a)   This Award Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the

5



--------------------------------------------------------------------------------



 



      Committee may adopt for administration of the Plan. The Committee shall
have the right to impose such restrictions on any Shares acquired pursuant to
this Award Agreement, as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, under applicable federal
and state tax law, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.         It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Award Agreement, all of which shall be binding upon the Participant.    
(b)   The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any
material way adversely affect the Participant’s vested rights under this Award
Agreement, without the written consent of the Participant.     (c)   The
Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Award Agreement.     (d)   This Award Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.  
  (e)   All obligations of the Company under the Plan and this Award Agreement,
with respect to the Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.     (f)   The Participant
agrees to execute this agreement and return it to the address below within
45 days of receipt of this agreement or forfeit the awarded restricted stock
shares.

Federal Signal Corporation
1415 W. 22nd Street
Oak Brook, Illinois 60521

  (g)   To the extent not preempted by federal law, this Award Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed effective as of                                         .

                  Federal Signal Corporation    
 
           
 
  By:        
 
           
 
           
ATTEST:
           
 
                          Participant    

7



--------------------------------------------------------------------------------



 



Federal Signal Corporation
2005 Executive Incentive Compensation Plan
Nonqualified Stock Option Award Agreement
     You have been selected to be a Participant in the Federal Signal
Corporation 2005 Executive Incentive Compensation Plan (the “Plan”), as
specified below:

         
Participant:
       
 
 
 
   
Date of Grant:
       
 
 
 
   
Date of Expiration:
       
 
 
 
   
Number of Option Shares:
       
 
 
 
   
Option Price:
       
 
 
 
   

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     THIS AWARD AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of nonqualified stock options (the “Options”) by Federal
Signal Corporation, a Delaware corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Options. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Award Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
     1. Grant of Stock Options. The Company hereby grants to the Participant the
number of Options set forth above to purchase the number of shares of Company
common stock (“Shares”) set forth above, at the stated Option Price, which is
one hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Award Agreement. Subject to Section 11 herein, each Option shall be
exercisable into one Share.
     2. Exercise of Stock Options. Except as hereinafter provided, the
Participant may exercise these Options at any time after the Date of Grant, and
according to the vesting schedule set forth below, provided that no exercise may
occur subsequent to the close of business on the Date of Expiration.

1



--------------------------------------------------------------------------------



 



              Number of   Cumulative     Options Which   Percentage of Options
Date   Become Exercisable   Which Are Exercisable  
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
         
 
       

     These Options may be exercised in whole or in part, but not for less than
one hundred (100) Shares at any one time, unless fewer than one hundred
(100) Shares then remain subject to the Options, and the Options are then being
exercised as to all such remaining Shares.
     3. Limitations on Exercise. The Participant must exercise all rights under
this Award Agreement prior to the tenth anniversary of the Date of Grant (i.e.,
the Options will expire upon the tenth anniversary). The Participant may sell
the Shares acquired via these Options at any time.
     4. Termination of Employment by Death. In the event the employment of the
Participant is terminated by reason of death, all outstanding Options not yet
vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date of death, whichever period is shorter,
by such person or persons as shall have been named as the Participant’s
beneficiary, or by such persons that have acquired the Participant’s rights
under the Options by will or by the laws of descent and distribution.
     5. Termination of Employment by Disability. In the event the employment of
the Participant is terminated by reason of Disability, all outstanding Options
not yet vested shall become immediately fully vested and, along with all
previously vested Options, shall remain exercisable at any time prior to their
expiration date, or for one (1) year after the date that the Committee
determines the definition of Disability to have been satisfied, whichever period
is shorter. For purposes of this Award Agreement, Disability shall have the
meaning ascribed to such term in the Participant’s governing long-term
disability plan, or if no such plan exists, at the discretion of the Committee.
     6. Termination of Employment by Retirement. In the event the employment of
the Participant is terminated by reason of retirement (as determined by the
Committee), all outstanding Options previously vested shall remain exercisable
at any time prior to their expiration date, or for three (3) years after the
effective date of retirement, whichever period is shorter. All outstanding
Options not yet vested shall be forfeited.
     7. Termination of Employment for Other Reasons. If the employment of the
Participant shall terminate for any reason other than the reasons set forth in
Sections 4 through 6 or Section 9 herein, all previously vested Options shall
remain exercisable for a period of three months from the effective date of
termination. Except as set forth in Section 9, the portion of the Options not
yet vested as of the date of termination shall be forfeited. The transfer of

2



--------------------------------------------------------------------------------



 



employment of the Participant between the Company and any affiliate or
Subsidiary (or between affiliates and/or Subsidiaries) shall not be deemed a
termination of employment for purposes of this Award Agreement.
     8. Change in Control. In the event of a Change in Control (as that term is
defined in the Company’s Change in Control Policy), the Participant’s right to
exercise these Options shall immediately vest one hundred percent (100%) as of
the first date that the definition of Change in Control has been fulfilled, and
shall remain as such for the remaining term of the Options.
     9. Acceleration of Vesting of Options in the Event of Divestiture of
Business Segment. In the event that the “Business Segment” (as that term is
defined in this Section below) in which the Participant is primarily employed as
of the “Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s employment with the Company and its subsidiaries for any reason,
the Participant’s right to exercise the Options subject to this Agreement shall
immediately vest and the Options shall become immediately exercisable as of the
Divestiture Date as to that portion of these Options that are not vested and
exercisable as of such date. The Options shall remain exercisable as to all
shares subject thereto for a period of three months after the Divestiture Date.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems, Fire Rescue, Environmental Solutions and Tool. Likewise, the
term “Divestiture Date” shall mean the date that a transaction constituting a
Divestiture of a Business Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

  (a)   When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its subsidiaries to
“Nonaffiliated Persons” (as that term is defined in this Section below) of 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;     (b)   When used with reference to the merger
or consolidation of a Business Segment that is or becomes a separate
corporation, limited liability

3



--------------------------------------------------------------------------------



 



      company, partnership or other separate business entity, any such
transaction that results in Nonaffiliated Persons owning, either beneficially or
of record or both, 100% of either (a) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (b) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; or     (c)   When used with reference to
the sale of the assets of the Business Segment, the sale, exchange, transfer,
liquidation, distribution or other disposition of all or substantially all of
the assets of the Business Segment necessary or required to operate the Business
Segment in the manner that the Business Segment had been operated prior to the
Divestiture Date.

     For purposes of this Agreement, the term “Nonaffiliated Persons” shall mean
any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.
     10. Restrictions on Transfer. Unless determined otherwise by the Committee
pursuant to the terms of the Plan, these Options may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, these Options shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
     11. Recapitalization. In the event there is any change in the Company’s
Shares through the declaration of stock dividends or through recapitalization
resulting in stock split-ups or through merger, consolidation, exchange of
Shares, or otherwise, the Committee may, in its sole discretion, make such
adjustments to these Options that it deems necessary in order to prevent
dilution or enlargement of the Participant’s rights.
     12. Procedure for Exercise of Options. These Options may be exercised by
delivery of written notice to the Company at its executive offices, addressed to
the attention of the corporate secretary. Such notice: (a) shall be signed by
the Participant or his or her legal representative; (b) shall specify the number
of Options being exercised and thus the number of full Shares then elected to be
purchased with respect to the Options; and (c) shall be accompanied by payment
in full of the Option Price of the Shares to be purchased, and the Participant’s
copy of this Award Agreement.
     The Option Price upon exercise of these Options shall be payable to the
Company in full either: (a) in cash or its equivalent (acceptable cash
equivalents shall be determined at the sole discretion of the Committee); or
(b) by tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that, except as otherwise determined by the
Committee, the Shares which are tendered must have been held by the Participant
for at least six (6) months prior

4



--------------------------------------------------------------------------------



 



to their tender to satisfy the Option Price or have been purchased on the open
market); or (c) by a combination of (a) and (b).
     Subject to the approval of the Committee, the Participant may be permitted
to exercise pursuant to a “cashless exercise” procedure, as permitted under
Federal Reserve Board’s Regulation T, subject to securities law restrictions, or
by any other means which the Committee, in its sole discretion, determines to be
consistent with the Plan’s purpose and applicable law.
     The Company shall deliver to the Participant evidence of book entry Shares,
or upon the Participant’s request, Share certificates in an appropriate amount
based upon the number of shares purchased under the Option. The Company shall
maintain a record of all information pertaining to the Participant’s rights
under this Award Agreement, including the number of Shares for which the Options
are exercisable. If all of the Options granted pursuant to this Award Agreement
have been exercised, this Award Agreement shall be returned to the Company and
canceled.
     13. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Award Agreement is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
     Beneficiary Designation (name, address, and relationship):

     
 
 
 
 
 
 
 
 
 

     14. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to this Award
Agreement until such time as the option purchase price has been paid, and the
Shares have been issued and delivered to him or her.
     15. Continuation of Employment. This Award Agreement shall not confer upon
the Participant any right to continuation of employment by the Company, nor
shall this Award Agreement interfere in any way with the Company’s right to
terminate the Participant’s employment at any time.
     16. Entire Award; Modification
     This Award Agreement and the Plan constitutes the entire agreement between
the parties with respect to the terms and supersede all prior or written or oral
negotiations, commitments,

5



--------------------------------------------------------------------------------



 



representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties.
     17. Severability
     In the event any one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect in any
jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Award Agreement shall not
in any way be affected or impaired thereby.
     18. Miscellaneous.

  (a)   This Award Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to these Options, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.         It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon the Participant.     (b)   The Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any material way
adversely affect the Participant’s vested rights under this Award Agreement,
without the written consent of the Participant.     (c)   The Company shall have
the power and the right to deduct or withhold, or require the Participant to
remit to the Company, an amount sufficient to satisfy federal, state, and local
taxes (including the Participant’s FICA obligation), domestic or foreign,
required by law to be withheld with respect to any exercise of the Participant’s
rights under this Award Agreement.         The Participant may elect, subject to
any procedural rules adopted by the Committee, to satisfy the minimum statutory
withholding requirement, in whole or in part, by having the Company withhold
Shares having an aggregate Fair Market Value on the date the tax is to be
determined, equal to such minimum statutory withholding tax.

6



--------------------------------------------------------------------------------



 



  (d)   The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.     (e)   This Award Agreement
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.     (f)   All obligations of the Company under the Plan and this
Award Agreement, with respect to these Options, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.     (g)   The
Participant agrees to execute this agreement and return it to the address below
within 45 days of receipt of this agreement or forfeit the awarded stock
options.

Federal Signal Corporation
1415 W. 22nd Street
Oak Brook, Illinois 60521

  (h)   To the extent not preempted by federal law, this Award Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.

     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed as of the Date of Grant.

                          Federal Signal Corporation    
 
               
 
      By:        
 
               
 
               
 
               
 
               
 
               
 
               
 
                ATTEST:            
 
               
By:
               
 
               
 
               
 
      Participant:        
 
               

7



--------------------------------------------------------------------------------



 



Federal Signal Corporation
2005 Executive Incentive Compensation Plan
Performance Based Restricted Stock Unit — Award Agreement
     You have been selected to receive a grant of Performance Based Restricted
Stock Units pursuant to the Federal Signal Corporation 2005 Executive Incentive
Compensation Plan (the “Plan”), as specified below:

                      Employee:                                          
    Date of Grant:                                               Performance
Based Restricted Stock Units Granted:                  
 
          Performance Period: January 1, 2008 through December 31, 2010    

     This Award shall be subject to the terms and conditions prescribed in the
Federal Signal Corporation 2005 Executive Incentive Compensation Plan and in the
Federal Signal Corporation Performance Based Restricted Stock Unit Award
Agreement No. 2008 attached hereto.



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed on this                      day of
                                        .
FEDERAL SIGNAL CORPORATION
(SIGNATURE) [c48958c4895803.gif]

             
 
  By:        
 
     
 
“Employee”    

1



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT NO. 2008
     The Company established the Federal Signal Corporation 2005 Executive
Incentive Compensation Plan (the “Plan”) pursuant to which options, stock
appreciation rights, restricted stock and stock units and performance shares
covering an aggregate of 4,000,000 shares of the Stock of the Company may be
granted to employees and directors of the Company and its subsidiaries;
     The Board of Directors of the Company, and the Administrator of the Plan
appointed by the Board of Directors, has determined that the interests of the
Company will be advanced by encouraging and enabling certain of its employees to
own shares of the common stock of the Company, and that Employee is one of those
employees;
          NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows:
Section 1. Definitions
          As used in this Agreement, the following terms shall have the
following meanings:
          A. “Award” means the award provided for in Section 2.
          B. “Board of Directors” means the Board of Directors of the Company.
          C. “Change in Control” shall have the meaning ascribed to such term in
the Company’s Change in Control Policy.
          D. “Date of Award” of Performance Based Restricted Stock Units means
the date set forth on the Award instrument applicable those Units.
          E. “Employee” means the individual shown as the recipient of an award
of Performance Based Restricted Stock Units, as set forth on the Award
instrument applicable those Units.
          F. “Performance Based Restricted Stock Unit” means the obligation of
the Company to transfer the number of shares of Stock to Employee prescribed in
Section 2, at the time provided in Section 5 of this Agreement, provided such
Performance Based Restricted Stock Unit is vested at such time.
          G. “Performance Period” means the three consecutive calendar year
period set forth in the Award instrument.

2



--------------------------------------------------------------------------------



 



          H. “Permanent Disability” means Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.
          I. “Stock” means the common stock of the Company.
          J. “Subsidiary” means any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the relevant
date, each of the corporations, other than the last corporation in the unbroken
chain, owns stock possessing fifty percent or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
          K. “Vesting Date” means the date specified in Section 3.
Section 2. Award
     Subject to the terms of this Agreement, the Company awarded to Employee the
number of Performance Based Restricted Stock Units set forth on the Award
instrument applicable those Units, effective as of the Date of Award set forth
on such instrument.
     A Performance Based Restricted Stock Unit Award entitles the Employee to
receive a whole number of shares of Stock equal to a percentage, from zero to
two hundred percent, based on the Total Shareholder Return during the
Performance Period, of the number of Performance Based Restricted Stock Units
that are subject to the Award, as described in this Section.
     If the Company’s Peer Percentile Rank is less than 25%, the Employee shall
be entitled to receive no shares with respect to the Performance Based
Restricted Stock Units subject to the Award.
     If the Company’s Peer Percentile Rank is at least 25% but less than 50%,
the Employee shall be entitled to receive shares equal to 25% percent of the
Performance Based Restricted Stock Units subject to the Award, plus three
additional percent of the Performance Based Restricted Stock Units subject to
the Award for each whole percent of the Company’s Peer Percentile Rank above 25%
(for a total of 100% if the Company’s Peer Percentile Rank is 50%).
     If the Company’s Peer Percentile Rank is at least 50% but less than 75%,
the Employee shall be entitled to receive shares equal to 100% percent of the
Performance Based Restricted Stock Units subject to the Award, plus two
additional percent of the Performance Based Restricted Stock Units subject to
the Award for each whole percent of the Company’s Peer Percentile Rank above 50%
(for a total of 150% if the Company’s Peer Percentile Rank is 75%).
     If the Company’s Peer Percentile Rank is at least 75% but less than 90%,
the Employee shall be entitled to receive shares equal to 150% percent of the
Performance Based Restricted Stock Units subject to the Award, plus three and
one-third additional percent of the Performance Based Restricted Stock Units
subject to the Award for each whole percent of the Company’s

3



--------------------------------------------------------------------------------



 



Peer Percentile Rank above 75% (rounded up to the nearest whole percent) (for a
total of 200% if the Company’s Peer Percentile Rank is 90% or more).
     If the Company’s Peer Percentile Rank is 90% or more, the Employee shall be
entitled to receive 200% percent of the Performance Based Restricted Stock Units
subject to the Award.
     For example, if the Company’s Peer Percentile Rank is 40%, the Employee
shall be entitled to receive shares equal to 70% of the Performance Based
Restricted Stock Units subject to the Award; and if the Company’s Peer
Percentile Rank is 60%, the Employee shall be entitled to receive shares equal
to 120% of the Performance Based Restricted Stock Units subject to the Award.
     The Company’s Peer Percentile Rank shall be determined by dividing the
number of corporations in the Peer Group with a lower Total Shareholder Return
(“TSR”) than the Company’s TSR, by thirty (the total number of corporations in
the Peer Group) (rounded up to the nearest whole percent), where:

  (a)   The Peer Group of corporations is attached as Exhibit A;     (b)   TSR
of a corporation means the sum of its Change in Stock Price plus dividends paid
by the corporation during the Performance Period, divided by its Beginning Stock
Price;     (c)   Change in Stock Price means the difference between the Ending
Stock Price and the Beginning Stock Price;     (d)   Beginning Stock Price means
the closing price of the shares of the corporation on the last business day
immediately preceding the first day of the Performance Period; and     (e)  
Ending Stock Price means the closing price of the shares of the corporation on
the last business day of the Performance Period.

     For example, if the TSR of the Company was higher than the TSR of twenty of
the thirty corporations in the Peer Group, its Peer Percentile Rank would be
67%, and Employee would be entitled to receive shares equal to 134% of the
number of Performance Based Restricted Stock Units subject to the Award.
     This grant of Performance Based Restricted Stock Units shall not confer any
right to the Employee (or any other Employee) to be granted Performance Based
Restricted Stock Units or other Awards in the future under the Plan.
Section 3. Bookkeeping Account
     The Company shall record the number of Performance Based Restricted Stock
Units granted hereunder to a bookkeeping account for Employee (the “Performance
Based Restricted Stock Unit Account”). Employee’s Performance Based Restricted
Stock Unit Account shall be

4



--------------------------------------------------------------------------------



 



debited by the number of Performance Based Restricted Stock Units, if any,
forfeited in accordance with Section 4 and by the number of Performance Based
Restricted Stock Units with respect to which shares of Stock were transferred to
Employee in accordance with Section 5.
Section 4. Vesting
     Subject to the accelerated vesting provisions provided below, the
Performance Based Restricted Stock Units subject to the Award shall vest on the
last day of the Performance Period, if Employee remains employed by the Company
or its Subsidiaries through such date.
     If, during the Performance Period, the Employee dies or terminates
employment on account of his Permanent Disability, the Performance Based
Restricted Stock Units subject to the Award shall be fully vested immediately.
     The Performance Based Restricted Stock Units subject to the Award also
shall be fully vested upon the occurrence of a Change in Control during the
Performance Period or upon the occurrence of the event(s) described in
Section 4.1 below.
     In the event of the termination of employment of Employee with the Company
and its Subsidiaries for any other reason before the end of the Performance
Period, all Performance Based Restricted Stock Units that are not vested at the
time of such termination of employment normally shall be forfeited.

Section 4.1   Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment

     In the event that the “Business Segment” (as that term is defined in this
Section below) in which the Employee is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Employee’s employment with the Company and its subsidiaries for any reason, the
Performance Based Restricted Stock Units subject to the Award shall be fully
vested.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems, Fire Rescue, Environmental Solutions and Tool. Likewise, the
term “Divestiture Date” shall mean the date that a transaction constituting a
Divestiture of a Business Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

  (a)   When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale,

5



--------------------------------------------------------------------------------



 



      exchange, transfer, distribution or other disposition of the ownership,
either beneficially or of record or both, by the Company or one of its
subsidiaries to “Nonaffiliated Persons” (as that term is defined in this Section
below) of 100% of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment;

  (b)   When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or     (c)   When used with reference to the sale
of the assets of the Business Segment, the sale, exchange, transfer,
liquidation, distribution or other disposition of all or substantially all of
the assets of the Business Segment necessary or required to operate the Business
Segment in the manner that the Business Segment had been operated prior to the
Divestiture Date.

Section 5. Distribution of Shares
     Subject to the provisions below (including a pro rata reduction in the
number of shares payable in the event of an early termination of employment or
Change in Control), the number of shares of Stock earned in accordance with
Section 2, determined as of the end of the Performance Period, with respect to
Performance Based Restricted Stock Units that become vested in accordance with
Section 3, shall become distributable as of the end of the Performance Period
(regardless of whether the shares vest earlier).
     If, during the Performance Period, the Employee dies or terminates
employment on account of Permanent Disability, the number of shares of Stock
that otherwise would be earned in accordance with Section 2 shall be prorated
based on the number of days during the Performance Period that the Employee
remained employed. Such number of shares of Stock shall become distributable as
of the end of the Performance Period (regardless of whether the shares vest
earlier).
     If a Change in Control occurs during the Performance Period,
notwithstanding anything in this Agreement to the contrary, a number of shares
equal to 100% percent of the Performance Based Restricted Stock Units subject to
the Award prorated based on the number of days during the Performance Period
before the date of the Change in Control shall become distributable on the date
of the Change in Control.

6



--------------------------------------------------------------------------------



 



     Such shares shall be distributed as soon as administratively feasible after
the date prescribed above; but no later than two and one-half months after the
end of the calendar year in which the specified date occurs.
Section 6. Shareholder Rights
     Employee shall not have any of the rights of a shareholder of the Company
with respect to Performance Based Restricted Stock Units, such as the right to
vote or the right to dividends.
Section 7. Death Benefits
     Shares payable on account of death of an Employee during the Performance
Period shall be transferred to the Employee’s Beneficiary or Beneficiaries as
soon as practical after the end of the Performance Period (regardless of whether
the shares vest earlier), but no later than two and one-half months after the
end of the calendar year in which the Performance Period ends.
     Employee may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated Beneficiary surviving at the death of a Participant, payment of
any death benefit of the Participant shall be made to the persons and in the
proportions which any death benefit under the Federal Signal Corporation
Employees’ Profit Sharing and Savings Plan is or would be payable.
Section 8. Units Non-Transferable
     Performance Based Restricted Stock Units awarded hereunder shall not be
transferable by Employee. Except as may be required by the federal income tax
withholding provisions of the Code or by the tax laws of any State, the
interests of Employee and his Beneficiaries under this Agreement are not subject
to the claims of their creditors and may not be voluntarily or involuntarily
sold, transferred, alienated, assigned, pledged, anticipated, or encumbered. Any
attempt by Employee or a Beneficiary to sell, transfer, alienate, assign,
pledge, anticipate, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void.
Section 9. Adjustment in Certain Events
     If there is any change in the Stock by reason of stock dividends,
split-ups, mergers, consolidations, reorganizations, combinations or exchanges
of shares or the like, the number of Performance Based Restricted Stock Units
credited to Employee’s Performance Based Restricted Stock Unit Account shall be
adjusted appropriately so that the number of Performance Based Restricted Stock
Units credited to Employee’s Performance Based Restricted Stock Unit Account
after such an event shall equal the number of shares of Stock a shareholder
would own after such an event if the shareholder, at the time such an event
occurred, had owned shares of Stock equal to the number of Performance Based
Restricted

7



--------------------------------------------------------------------------------



 



Stock Units credited to Employee’s Performance Based Restricted Stock Unit
Account immediately before such an event.
Section 10. Tax Withholding
     The Company shall not be obligated to transfer any shares of Stock until
Employee pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of Employee with respect to such shares. Employee may
elect to have such withholding satisfied by a reduction of the number of shares
otherwise transferable under this Agreement at such time, such reduction to be
calculated based on the closing market price of the Stock on the day Employee
gives written notice of such election to the Company.
Section 11. Source of Payment
     Shares of Stock transferable to Employee, or his Beneficiary, under this
Agreement may be either Treasury shares, authorized but unissued shares, or any
combination of such stock. The Company shall have no duties to segregate or set
aside any assets to secure Employee’s right to receive shares of Stock under
this Agreement. Employee shall not have any rights with respect to transfer of
shares of Stock under this Agreement other than the unsecured right to receive
shares of Stock from the Company.
Section 12. Continuation of Employment
     This Award Agreement shall not confer upon the Employee any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate the Employee’s
employment at any time.
Section 13. Amendment
     This Agreement may be amended by mutual consent of the parties hereto by
written agreement.
Section 14. Governing Law
     This Agreement shall be construed and administered in accordance with the
laws of the State of Illinois.

8



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
BENEFICIARY DESIGNATION

             
Employee:
      Social Security No.:  
 
           
 
           
Address:
      Date of Birth:     
 
             
 
                     

     Employee hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to Federal Signal Corporation 2006 Equity
Incentive Plan (Insert Name, Social Security Number, Relationship, Date of Birth
and Address of Individuals and/or fully identify any trust beneficiary by the
Name of the Trust, Date of Execution of the Trust, the Trustee’s Name, the
address of the trust, and the employer identification number of the trust):
Primary Beneficiary(ies)
     
 
     
 
Contingent Beneficiary(ies)
     
 
     
 
The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by the Corporation, all in such manner as specified
by the Corporation from time to time, or on a future date specified by any such
new or amended Beneficiary Designation form.
     IN WITNESS WHEREAS, the Participant has executed this Beneficiary
Designation on the date designated below.

                     
Date:
    ,              
 
               
 
                  Signature of Employee
 
                   
Received:
                 
 
                  Federal Signal Corporation
 
                   
Date:
    ,       By:    
 
 
           
 
 

9



--------------------------------------------------------------------------------



 



EXHIBIT A
TSR Peer Group
A.O. Smith Corporation
Ametek, Inc.
BorgWarner Inc.
Briggs & Stratton Corporation
Caterpillar Inc.
Cooper Industries, Inc.
Cummins, Inc.
Deere & Company
Dover Corporation
Eaton Corporation
Emerson Electric Co.
Honeywell International Inc.
Hubbell Incorporated
Illinois Tool Works Inc.
Ingersoll-Rand Company
Johnson Controls, Inc.
L-3 Communications Corporation
Motorola, Inc.
Oshkosh Truck Corporation
PACCAR Inc.
Parker Hannifin Corporation
Raytheon Company
Sauer-Danfoss Inc.
Teleflex Incorporated
Tennant Company
Thomas & Betts Corporation
The Timken Company
Valmont Industries, Inc.
Woodward Governor Company
Worthington Industries, Inc.

10



--------------------------------------------------------------------------------



 



Federal Signal Corporation
2005 Executive Incentive Compensation Plan
Restricted Stock Unit — Award Agreement
     You have been selected to receive a grant of Restricted Stock Units
pursuant to the Federal Signal Corporation 2005 Executive Incentive Compensation
Plan (the “Plan”), as specified below:

                      Participant:                  
 
                              Date of Grant:                  
 
                              Number of Restricted Stock Units Granted:  
 

     This Award shall be subject to the terms and conditions prescribed in the
Federal Signal Corporation 2005 Executive Incentive Compensation Plan and in the
Federal Signal Corporation Restricted Stock Unit Award Agreement No. 2008
attached hereto.



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed on this                      day of
                                        .

                  FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
      “Company”    
 
  By:        
 
     
 
   
 
      “Participant”    

 



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
RESTRICTED STOCK UNIT
AWARD AGREEMENT NO. 2008
     Federal Signal Corporation (the “Company”) established the Federal Signal
Corporation 2005 Executive Incentive Compensation Plan (the “Plan”) pursuant to
which options, stock appreciation rights, restricted stock and stock units and
performance shares covering an aggregate of 4,000,000 shares of the Stock of the
Company may be granted to Participants and directors of the Company and its
subsidiaries;
     The Board of Directors of the Company, and the Administrator of the Plan
appointed by the Board of Directors, has determined that the interests of the
Company will be advanced by encouraging and enabling certain of its employees to
own shares of the common stock of the Company, and that Participant is one of
those employees;
          NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows:
Section 1. Definitions
          As used in this Agreement, the following terms shall have the
following meanings:
          A. “Award” means the award provided for in Section 2.
          B. “Board of Directors” means the Board of Directors of the Company.
          C. “Change in Control” shall have the meaning ascribed to that term in
the Company’s Change in Control Policy.
          D. “Date of Award” of Restricted Stock Units means the date set forth
on the Award instrument applicable those Units.
          E. “Participant” means the individual shown as the recipient of an
award of Restricted Stock Units, as set forth on the Award instrument applicable
those Units.
          F. “Permanent Disability” means Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.
          G. “Restricted Stock Unit” means the obligation of the Company to
transfer one share of Stock to Participant at the time provided in Section 6 of
this Agreement, provided such Restricted Stock Unit is vested at such time.
          H. “Stock” means the common stock of the Company.
          I. “Subsidiary” means any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the relevant
date, each of the corporations, other than the last corporation in the unbroken
chain, owns stock possessing fifty

- 2 -



--------------------------------------------------------------------------------



 



percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.
          J. “Vesting Date” means the date prescribed in Section 4.
Section 2. Award
     Subject to the terms of this Agreement, the Company awarded to Participant
the number of Restricted Stock Units set forth on the Award instrument
applicable those Units, effective as of the Date of Award set forth on such
instrument.
     This grant of Restricted Stock Units shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock Units or
other Awards in the future under the Plan.
Section 3. Bookkeeping Account
     The Company shall record the number of Restricted Stock Units granted
hereunder to a bookkeeping account for Participant (the “Restricted Stock Unit
Account”). Participant’s Restricted Stock Unit Account shall be debited by the
number of Restricted Stock Units, if any, forfeited in accordance with Section 4
and by the number of shares of Stock transferred to Participant in accordance
with Section 6 with respect to such Restricted Stock Units. Participant’s
Restricted Stock Units also shall be adjusted from time to time for stock
dividend, stock splits and other such transactions in accordance with
Section 10.
Section 4. Vesting
     Subject to the accelerated vesting provisions provided below, the
Restricted Stock Units shall vest on the third anniversary of the Date of Award,
if Participant remains employed by the Company or its Subsidiaries through such
date.
     In the event Participant dies while employed, or terminates employment on
account of his Permanent Disability before the third anniversary of the Date of
Award, all of the Restricted Stock Units granted pursuant to Section 2 shall be
fully vested immediately. Restricted Stock Units also shall be fully vested upon
the occurrence of a Change in Control.
     In the event of the termination of employment of Participant with the
Company and its Subsidiaries for any other reason before the third anniversary
of the Date of Award, all Restricted Stock Units that are not vested at the time
of such termination of employment normally shall be forfeited.
Section 5. Acceleration of Vesting in the Event of Divestiture of Business
Segment
     In the event that the “Business Segment” (as that term is defined in this
Section below) in which the Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s

- 3 -



--------------------------------------------------------------------------------



 



employment with the Company and its subsidiaries for any reason, the Restricted
Stock Units shall be fully vested.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems, Fire Rescue, Environmental Solutions and Tool. Likewise, the
term “Divestiture Date” shall mean the date that a transaction constituting a
Divestiture of a Business Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

  (a)   When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its subsidiaries to
“Nonaffiliated Persons” (as that term is defined in this Section below) of 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;     (b)   When used with reference to the merger
or consolidation of a Business Segment that is or becomes a separate
corporation, limited liability company, partnership or other separate business
entity, any such transaction that results in Nonaffiliated Persons owning,
either beneficially or of record or both, 100% of either (i) the
then-outstanding common stock (or the equivalent equity interests) of the
Business Segment or (ii) the combined voting power of the then-outstanding
voting securities of the Business Segment entitled to vote generally in the
election of the board of directors or the equivalent governing body of the
Business Segment; or     (c)   When used with reference to the sale of the
assets of the Business Segment, the sale, exchange, transfer, liquidation,
distribution or other disposition of all or substantially all of the assets of
the Business Segment necessary or required to operate the Business Segment in
the manner that the Business Segment had been operated prior to the Divestiture
Date.

     For purposes of this Agreement, the term “Nonaffiliated Persons” shall mean
any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.

- 4 -



--------------------------------------------------------------------------------



 



Section 6. Distribution of Shares
     Subject to the provisions below, shares of Stock equal to the number of
Restricted Stock Units credited to the Restricted Stock Unit Account of
Participant shall become distributable on the Vesting Date prescribed above.
     Such shares shall be distributed as soon as administratively feasible after
the date prescribed above; but no later two and one-half months after the end of
the calendar year in which the specified date occurs.
Section 7. Shareholder Rights
     Participant shall not have any of the rights of a shareholder of the
Company with respect to Restricted Stock Units, such as the right to vote or the
right to dividends.
Section 8. Death Benefits
     In the event of the death of Participant, as soon as practical after the
death of Participant, the Company shall transfer shares equal in number to the
vested Restricted Stock Units, if any, credited to Participant’s Restricted
Stock Unit Account to Participant’s Beneficiary or Beneficiaries; but no later
than two and one-half months after the end of the calendar year in which the
death of the Participant occurs.
     Participant may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated Beneficiary surviving at the death of a Participant, payment of
any death benefit of the Participant shall be made to the persons and in the
proportions which any death benefit under the Federal Signal Corporation
Participants’ Profit Sharing and Savings Plan is or would be payable.
Section 9. Units Non-Transferable
     Restricted Stock Units awarded hereunder shall not be transferable by
Participant. Except as may be required by the federal income tax withholding
provisions of the Code or by the tax laws of any State or foreign sovereign, the
interests of Participant and his Beneficiaries under this Agreement are not
subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by Participant or a Beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.
Section 10. Adjustment in Certain Events
     If there is any change in the Stock by reason of stock dividends,
split-ups, mergers, consolidations, reorganizations, combinations or exchanges
of shares or the like, the number of Restricted Stock Units credited to
Participant’s Restricted Stock Unit Account shall be adjusted appropriately so
that the number of Restricted Stock Units credited to Participant’s Restricted
Stock Unit Account after such an event shall equal the number of shares of Stock
a shareholder would own after such an event if the shareholder, at the time such
an event occurred, had owned

- 5 -



--------------------------------------------------------------------------------



 



shares of Stock equal to the number of Restricted Stock Units credited to
Participant’s Restricted Stock Unit Account immediately before such an event.
Section 11. Tax Withholding
     The Company shall not be obligated to transfer any shares of Stock until
Participant pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of Participant with respect to such shares. Participant
may elect to have such withholding satisfied by a reduction of the number of
shares otherwise transferable under this Agreement at such time, such reduction
to be calculated based on the closing market price of the Stock on the day
Participant gives written notice of such election to the Company.
Section 12. Source of Payment
     Shares of Stock transferable to Participant, or his Beneficiary, under this
Agreement may be either Treasury shares, authorized but unissued shares, or any
combination of such stock. The Company shall have no duties to segregate or set
aside any assets to secure Participant’s right to receive shares of Stock under
this Agreement. Participant shall not have any rights with respect to transfer
of shares of Stock under this Agreement other than the unsecured right to
receive shares of Stock from the Company.
Section 13. Continuation of Employment
     This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time.
Section 14. Amendment
     This Agreement may be amended by mutual consent of the parties hereto by
written agreement.
Section 15. Governing Law
     This Agreement shall be construed and administered in accordance with the
laws of the State of Illinois.

- 6 -



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
RESTRICTED STOCK UNIT
BENEFICIARY DESIGNATION

             
Participant:
      Social Security No.:    
 
         
 
           
Address:
      Date of Birth:    
 
         
 
                     

     Participant hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to Federal Signal Corporation 2005 Equity
Incentive Plan (Insert Name, Social Security Number, Relationship, Date of Birth
and Address of Individuals and/or fully identify any trust beneficiary by the
Name of the Trust, Date of Execution of the Trust, the Trustee’s Name, the
address of the trust, and the employer identification number of the trust):
Primary Beneficiary(ies)
     
 
     
 
Contingent Beneficiary(ies)
     
 
     
 
The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by the Corporation, all in such manner as specified
by the Corporation from time to time, or on a future date specified by any such
new or amended Beneficiary Designation form.
     IN WITNESS WHEREAS, the Participant has executed this Beneficiary
Designation on the date designated below.

                   
Date:
          ,      
 
           
 
                Signature of Participant
 
                 
Received:
                Federal Signal Corporation
 
                 
Date:
        ,     By:  
 
           

- 7 -